This opinion is subject to administrative correction before final disposition.




                                Before
                   TANG, LAWRENCE, and KASPRZYK,
                       Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                          Charles A. CRABB
                Petty Officer Third Class (E-4), U.S. Navy
                                Appellant

                              No. 201900192

                          Decided: 29 January 2020.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Commander Ryan J. Stormer, JAGC, USN. Sentence
   adjudged 11 February 2019 by a general court-martial convened at the
   Washington Navy Yard, consisting of a military judge sitting alone.
   Sentence in the Entry of Judgment: confinement for thirty months,
   reduction to E-1 and a dishonorable discharge.
   For Appellant: Commander C. Eric Roper, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
          United States v. Crabb, NMCCA No. 201900192


The findings and sentence are AFFIRMED.


                         FOR THE COURT:




                         RODGER A. DREW, JR.
                         Clerk of Court




                              2